Citation Nr: 1015566	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  05-23 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of injury 
to the left middle finger.

2.  Entitlement to service connection for bumps or boils 
under the arms, claimed as a skin disorder.

3.  Entitlement to service connection for swollen glands 
behind the ears, claimed as a skin disorder.

4.  Entitlement to service connection for gastroenteritis 
manifested by stomach pain.

5.  Entitlement to service connection for bronchitis.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for sleep apnea.  

8.  Entitlement to service connection for residuals of injury 
to the left ankle.

9.  Entitlement to VA compensation benefits under the 
provisions of 38 U.S.C.A. § 1151, for a left ankle disability 
claimed to have resulted from VA surgery in 2001.

10.  Entitlement to a disability rating greater than 
20 percent for hypertension from July 2001 until July 2009 
and greater than 10 percent from August 2009 until the 
present.  

11.  Entitlement to an initial compensable disability rating 
for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, his grandmother, two former supervisors


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from February 1990 to 
February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from RO decisions rendered in August 2003, June 2006, 
and December 2007.  The appeal was previously before the 
Board in April 2009, when it was remanded to provide the 
Veteran with a hearing before a Veterans Law Judge.  In a 
June 2009 statement, the Veteran withdrew his hearing 
request, however.  The Board will therefore proceed with 
appellate review based upon the documentary evidence of 
record.  We observe, however, that the Veteran, his wife, his 
grandmother, and two former supervisors provided sworn 
testimony in support of his appeal during a hearing before an 
RO hearing officer in September 2005.  The transcript of this 
hearing is of record and has been reviewed.

The issue of service connection for sleep apnea was initially 
certified to the Board as involving an attempt to reopen a 
previously-denied claim.  However, upon closer review, it is 
apparent that denial of this claim never became final, as the 
Veteran filed a timely notice of disagreement with the 
original denial.  In the absence of a final denial, no 
heightened standard of review is applied.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  The Board has therefore 
characterized the appeal as reflected on the title page and 
will review it in this light.  No prejudice accrues to the 
Veteran, as the lower standard of review is more favorable.

We note that subsequent to the issuance of the most recent 
Supplemental Statement of the Case, the Veteran has submitted 
additional argument including copies of previously-considered 
evidence to the Board.  This argument and evidence is 
unaccompanied by a waiver of initial RO review.  However, 
because the evidence and argument is either duplicative or 
redundant of evidence and argument already contained in his 
voluminous claims files; no prejudice accrues to the veteran 
by the Board's review of his appeals at this point.


FINDINGS OF FACT

1.  The Veteran dislocated the third finger of his left hand 
playing football in March 1992.

2.  No disability involving bumps or boils under the arms and 
swollen glands behind the ears was shown in service, and none 
is shown currently.

3.  The Veteran does not have a current chronic disability 
involving gastroenteritis or stomach pain, and he does not 
have any residual impairment from the acute episode of viral 
gastroenteritis in service.

4.  The Veteran does not have a current chronic disability of 
his lungs or a diagnosis of chronic bronchitis.

5.  The Veteran does not have a current chronic disability of 
his sinuses.

6.  Sleep apnea was not manifest during service; and no 
relationship to service is shown.

7.  A left ankle disability was not manifest during service; 
and no relationship to service is shown.

8.  The Veteran did not sustain any additional disability as 
a result of VA carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault in 
furnishing medical and surgical treatment for the Veteran's 
left ankle.  

9.  The Veteran did not sustain any additional left ankle 
disability as a result of an event not reasonably foreseeable 
during the course of VA medical or surgical treatment.

10.  The Veteran executed an informed consent for the 
surgeries performed on his left ankle.

11.  Between July 2000 and the present time, the Veteran's 
diastolic blood pressure readings were predominantly less 
than 100, his systolic pressure readings were predominantly 
less than 160; and he required medication essentially 
throughout the entire time frame at issue.  

12.  The Veteran's erectile dysfunction is not associated 
with penile deformity.


CONCLUSIONS OF LAW

1.  Service connection for residuals of injury to the third 
finger of his left hand is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Service connection for bumps or boils under the arms and 
swollen glands behind the ears is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  Service connection for gastroenteritis manifested by 
stomach pain is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  Service connection for bronchitis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

5.  Service connection for sinusitis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

6.  Service connection for sleep apnea is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

7.  Service connection for a disability of the left ankle is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

8.  Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for alleged additional disability of the left ankle 
are not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 
C.F.R. § 3.361 (2009).

9.  A disability rating greater than 20 percent for 
hypertension from July 2001 until July 2009 and greater than 
10 percent from August 2009 until the present is not 
warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2009).

10.  A compensable disability rating for erectile dysfunction 
is not warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  A letter containing 
this information pertinent to the claims for entitlement to 
service connection for residuals of injury to the left middle 
finger, bumps or boils under the arms, swollen glands behind 
the ears, gastroenteritis manifested by stomach pain, 
bronchitis, sinusitis, a left ankle disorder, and for VA 
compensation under 38 U.S.C.A. § 1151 for a left ankle 
disorder was provided to the Veteran in March 2003, prior to 
the initial adjudication of these claims.  A March 2006 
letter provided notice pertinent to his claim for entitlement 
to service connection for sleep apnea.  The VA is also 
required to inform the Veteran of how the VA assigns 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  This information was 
provided in June 2006.  Information pertinent to the 
increased rating claims was provided by letter of June 2007.

The Veteran's service treatment records, VA medical records 
and copies of his private medical records have been obtained.  
He has been provided with VA medical examinations.  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that, collectively, the VA opinions 
obtained in this case are adequate, as they are predicated on 
a full reading of the private and VA medical records in the 
Veteran's claims file and the statements of the appellant.  
The report also provides a complete rationale for the opinion 
stated, relying on and citing to the records reviewed. 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met. 38 C.F.R. § 3.159(c) (4).  He and his 
representative have presented written arguments in support of 
his claim.  He has presented testimony during a hearing at 
the RO.  We are satisfied that all relevant and obtainable 
evidence pertaining to the issues decided herein has been 
obtained.  All relevant records and contentions have been 
carefully reviewed.  Thus, the Board concludes that VA has 
satisfied its duties to notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

Service connection

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has 
interpreted the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In addition to disease or injury in service, service 
connection requires competent medical evidence of a current 
related disability.  Degmetich v. Brown, 104 F.23d 1328 
(1997).

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Over a period spanning nearly a decade, the Veteran has 
submitted multiple statement from friends, relatives, co-
workers, and workplace supervisors reflecting their 
observations of his various health-related problems and the 
effect of these problems upon his employment, relationships, 
and other areas of his life.  These statements are all 
helpful in that they show the impact of various complaints 
and disabilities upon the Veteran's daily life, and they are 
discussed further in this context in the section of this 
decision pertaining to the Veteran's increased rating claims.  
However, to the extent that some of these statements are 
intended to address matters requiring medical expertise, the 
Board must discount the well-intentioned opinions offered by 
the Veteran's friends, relatives, and co-workers.  Generally, 
lay persons ostensibly untrained in medicine can provide 
personal accounts of symptomatology, but cannot provide 
evidence constituting a medical conclusion, such as an 
opinion as to the medical characteristics of symptoms or the 
etiology of a disease.  For the most part, medical testimony 
must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education.  Layno 
v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

	Left middle finger

According to the Veteran's service treatment records, no 
pathology of the left middle finger was observed upon 
entrance into service.  However, a treatment report dated in 
March 1992 shows that he had pain and swelling in the finger, 
after jamming it during a football game.  At that time, he 
reported having injured the finger five to six years 
previously, with no treatment at that time.  The treating 
physician annotated that this medical history was 
noncontributory.  X-rays revealed a dislocation of the 
proximal interphalangeal joint bones; the bones were 
repositioned, and a cast was placed to immobilize the finger.  
It was noted that the Veteran tolerated the procedure well.  
No further complaints or treatment involving the finger are 
reflected in his service treatment records, or his reserve 
treatment records.  The report of the general medical 
examination conducted prior to his separation from active 
service is negative for any impairment involving the left 
middle finger.

Review of several VA emergency room visits show that in 
addition to the headaches which prompted his visits to the 
emergency room, the veteran also complained of pain in his 
left middle finger.  An incidental diagnosis of tendonitis 
was noted in one of these reports.  It does not appear that 
he followed up with his regular physicians, however, as no 
other complaints or treatment specific to the left finger is 
reflected in the medical records on file.  The report of an 
October 2005 VA examination shows that the Veteran reported 
pain in the finger, which was worse when he was carrying a 
heavy mailbag during the course of his job as a mail man.  X-
rays of the finger taken at that time were normal.  The 
examiner declined to render an opinion as to whether the 
Veteran had a current disability related to service, noting 
that his review of the Veteran's service treatment records 
failed to reveal any injury to the finger during service.  

Upon review, the Board finds that the finger injury sustained 
in service was of such severity that it reasonably would 
result in some residual impairment.  We also hold that the 
Veteran's left finger was normal upon his entrance into 
service, as the entrance examination showed no disability and 
the treating physician in 1992 discounted any medical 
history.  As the Veteran's complaints of pain in the finger 
are well-documented, and we find his complaints as to the 
finger to be credible in this regard, the presence of a 
current disability is conceded.  Service connection for 
residuals of injury to the left middle finger is therefore 
appropriate.  It is unfortunate that the October 2005 VA 
examiner was not able to locate the reports of the treatment 
for the Veteran's left middle finger in March 1992.  However, 
prior to assigning a disability rating, the RO will need to 
obtain medical evidence to precisely identify all current 
residuals of the injury in any case.  Service connection for 
residuals of injury to the left middle finger is therefore 
granted.

        Bumps or boils under the arms and swollen glands behind 
the ears

Review of the Veteran's service treatment records reveals no 
complaints or treatment for bumps or boils under the arms and 
swollen glands behind the ears during service.  His skin in 
these areas was deemed to have been normal upon clinical 
examination prior to his separation from service.  The 
Veteran complained of these problems in his written 
contentions in 2002 and during several medical care visits.  
During an October 2008 VA examination, he reported that he 
gets hives.  He was not diagnosed as having skin conditions 
of the arms or behind the ears.  Other than a notation of 
some warm lymph nodes in his left axilla in 2002, however, 
the extensive medical records do not contain any particular 
comment regarding bumps, boils, or swollen glands.  There is 
no indication whatsoever in the medical evidence that the 
Veteran has a current, chronic disability involving any of 
these symptoms.  

Thus, as no disability was shown in service and no disability 
is shown currently, the preponderance of the evidence is 
against the claim for service connection for bumps or boils 
under the arms and swollen glands behind the ears.

        Gastroenteritis manifested by stomach pain

In April 1990, the Veteran was severely ill and was 
hospitalized with a variety of symptoms.  Following extensive 
diagnostic testing and treatment, his treating physicians 
rendered final diagnoses of aseptic meningitis, 
rhabdomyolysis, hepatitis A, gastroenteritis secondary to a 
viral infection, aspiration pneumonia of the left lower lobe, 
and reactive depression.  None of these diagnoses were 
considered to represent chronic diseases, however, and review 
of the subsequent service treatment records shows no further 
evaluation or treatment related to any of the diseases 
treated during this hospitalization.  A notation in August 
1993 reflects a single episode of 
indigestion/gastroenteritis.  No further complaints or 
treatment for stomach problems are reflected in the remainder 
of the Veteran's service treatment records or in his 
subsequent reserve treatment records.  

Although his post-service medical records include several 
episodes of nausea, vomiting and diarrhea over the years, 
there is no indication of any chronic disability related to 
any of these episodes.  None of the Veteran's medical care 
providers have rendered a diagnosis of a current chronic 
disability involving gastroenteritis or stomach pain, and 
none have identified any residual disability from the acute 
disease process in 1990.  

Thus, in the absence of a current diagnosed gastrointestinal 
disability or any indication that the Veteran has residual 
impairment of any kind resulting from the viral 
gastroenteritis which he had in service, the preponderance of 
the evidence is against the claim for service connection for 
gastroenteritis/stomach pain and the appeal must be denied.

        Bronchitis and sinusitis

The Veteran was treated with antibiotics for an episode of 
bronchitis with sinusitis and strep throat in March 1990.  
However, sinus X-ray studies taken the following month, 
during his April 1990 hospitalization for aseptic meningitis, 
rhabdomyolysis, hepatitis A, viral gastroenteritis, 
aspiration pneumonia, and reactive depression, were 
interpreted as "unremarkable."  No diagnosis of bronchitis 
or sinusitis was rendered during that hospitalization, 
indicating that the March 1990 episode was acute and 
transitory.  Treatment notes dated in March and June of 1991 
reflect tender sinuses and congestion.  An April 1993 
treatment note reflects a cough, with a diagnostic assessment 
of "rule out bronchitis."  No follow-up treatment was 
apparently necessary after any of these episodes, however.  
No disability of the lungs or sinuses was noted on the 
Veteran's separation examination, and there is no indication 
of bronchitis or sinusitis in the Veteran's reserve medical 
records.

Review of the Veteran's post-service VA and private treatment 
records shows multiple episodes of sinusitis and sinus 
tenderness and several complaints of cough.  None of these 
records reflects a diagnosis of chronic bronchitis.  Although 
his private physician has submitted several statements for 
the record indicating that the Veteran receives treatment for 
allergies and chronic sinus infections, this physician has 
not linked these infections to the Veteran's period of 
service in any way.  Furthermore, the Veteran's sinuses were 
judged to have been normal upon multiple occasions post-
service, including during VA examinations in October 2005 and 
October 2008, indicating that the Veteran's periodic sinus 
infections are not chronic in nature.  This conclusion is 
supported by the Veteran's September 2005 hearing testimony 
during which he explained that his sinus problems come and 
go.  With reference to his bronchitis, he mentioned only a 
single post-service episode of bronchitis.

Again, in the absence of a current diagnosed chronic 
disability involving the Veteran's lungs or sinuses, or any 
link to the Veteran's period of service, the preponderance of 
the evidence is against the claims for service connection for 
bronchitis and sinusitis and the appeal must be denied.

        Sleep apnea  

The Veteran underwent a sleep study in November 2005, which 
resulted in a diagnosis of sleep apnea.  Although the Veteran 
reports experiencing difficulty sleeping prior to November 
2005, he does not assert that he had such difficulty during 
service.  This lengthy period without treatment, post-
service, weighs heavily against the claims.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  He also does not contend any 
other relationship to service exists; rather he simply 
requests service connection.  His service treatment records 
and reserve medical records do not reflect sleep apnea or 
sleep difficulty.  None of his physicians have linked sleep 
apnea to service in any way.  As the disability was not 
medically identified until 2005, more than ten years after 
service, and as there is no indication that the Veteran had 
sleep apnea during service or that sleep apnea is related to 
service in any other way, the Board holds that the 
preponderance of the evidence is against the claim for 
service connection.  

        Residuals of injury to the left ankle

The Veteran's service treatment records are entirely negative 
for complaints or treatment involving his left ankle.  The 
report of the medical examination at separation reflects that 
his lower extremities were deemed to have been normal at that 
time.  The Veteran himself, did not report any difficulty 
involving his ankles, legs, or feet, on the medical history 
portion of the separation examination.  

The first indication of any left ankle injury is a November 
2001 medical report which shows that the Veteran had injured 
the ankle while playing football earlier in the day.  He 
subsequently underwent surgery for a fracture of the fibula 
and to repair a muscle tear.

During the September 2005 RO hearing, the Veteran testified 
that he had injured his ankle after service, and that he 
attributed his current ankle disabilities to mistakes made by 
the VA surgeons at that time.  

Again, the Veteran does not contend any relationship to 
service exists; rather he simply requests service connection 
for his left ankle disability.  His service treatment records 
and reserve medical records do not reflect any left ankle 
problems.  None of his physicians have linked his current 
left ankle problems to service in any way.  As the chain of 
events is shown in the evidence of record, to include the 
Veteran's own testimony; his left ankle problems began when 
he injured the ankle in November 2001, many years after his 
active service.  As the injury occurred after service, and as 
there is no indication that the Veteran had any left ankle 
disability during service or that his current left ankle 
disability is related to service in any other way, the Board 
holds that the preponderance of the evidence is against the 
claim for service connection.  Furthermore, there is no 
indication of left ankle arthritis within one year of the 
Veteran's discharge from active service.  There is thus no 
legal basis to presume the incurrence of left ankle arthritis 
during service.

38 U.S.C.A. § 1151-left ankle

The law provides that compensation shall be awarded for a 
qualifying additional disability or death of a veteran in the 
same manner as if the additional disability or death were 
service connected.  Such is considered a qualifying 
additional disability or death under the law if it is not the 
result of the veteran's own willful misconduct and the 
disability or death was caused by VA hospital care, medical 
or surgical treatment, or examination, and the proximate 
cause of the additional disability or death was:  1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

In determining whether additional disability exists, VA 
compares the veteran's physical condition immediately prior 
to the hospital care or medical treatment upon which the 
claim for benefits is based with the physical condition after 
such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the VA 
medical treatment resulted in the veteran's additional 
disability.  Merely showing that a veteran received care, 
treatment, or examination and that the veteran has an 
additional disability does not establish cause.  38 C.F.R. § 
3.361(c)(1).  Medical treatment cannot cause the continuance 
or natural progress of a disease or injury for which the 
treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. 
§ 3.361(c)(2).  The proximate cause of disability is the 
action or event that directly caused the disability, as 
distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d).

In addition to causation, it must also be shown that (1) VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider, or (ii) that VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  38 
C.F.R. § 3.361(d)(1).  See also VAOPGCPREC 5-01.

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  38 C.F.R. § 3.361(d)(2).

In this case, VA medical records show that the Veteran 
injured his ankle playing football in November 2001.  He went 
to the VA emergency room, where a syndesmosis injury, a 
fibular fracture, and a probable deltoid rupture were 
diagnosed.  He was placed in a posterior splint with plans 
for definitive fixation once the swelling had decreased.  He 
then underwent surgery a week later.  

The report of the surgery shows that the risks and benefits 
of the surgery were discussed with the Veteran, including 
bleeding, infection, nerve and vascular damage, the need for 
further surgery in the future to remove hardware, as well as 
the risks of anesthesia.  According to the report, the 
Veteran understood and agreed to proceed with the surgery, 
and written consent was obtained.  During the surgery, the 
joint was clearly visible.  The joint surfaces were noted to 
be intact with a small bone fragment attached to one part of 
the deltoid ligament.  The deltoid ligament was noted to have 
been "completely disrupted."  During the repair portion of 
the surgery, a 65 mm 4.5 cortical screw was placed on the 
lateral fibular cortex parallel with the joint surface 
through the fibular and across the tibia.  The deltoid 
ligament was reapproximated to the medial malleolus.  The 
deep and superficial deltoids were repaired.  The surgeon 
concluded the report by noting that the Veteran tolerated the 
procedure well.  Post-operative nursing notes reflect that he 
was being medicated for pain and that his pain was under 
control.  When he was discharged from the VA hospital the 
following day, the nursing discharge note indicates that the 
left ankle cast was dry and intact.  He was provided with 
medications, physician instructions and information about his 
follow-up appointments.  

Post-operative X-ray films taken approximately one week later 
shows that the syndesmosis screw was not adequately reducing 
the syndesmosis.  A second surgery was therefore performed in 
December 2001, approximately two weeks after the first.  The 
operation report shows that after a long discussion with the 
Veteran about the risks and benefits of the surgery to 
include bleeding, infection, need for hardware removal in the 
future, possible neurovascular damage, and the risks of 
anesthesia, the Veteran agreed to proceed with the surgery 
and consent was obtained.  During the surgery, the 
syndesmosis screw was removed, repositioned, and replaced.  A 
second 3.5 X 50 mm screw was placed through the fibula and 
into the tibia.  Intraoperative films showed the screws to be 
in good position.  Again, the Veteran tolerated the procedure 
well and was transferred to the recovery room without 
complications.  He was discharged the same day with medical 
instructions, take home medication, and a return appointment.

Subsequent to this, a third surgery was performed to remove 
the two screws in July 2003.  Subsequent X-ray studies show 
some degenerative joint disease in the left ankle.  

When the veteran filed a claim alleging VA negligence in 
September 2002, he asserted he had been in pain ever since 
the two surgeries and that he had difficulty walking.  During 
the RO hearing, and in other written contentions, he 
variously asserts that the physicians misdiagnosed what was 
wrong with his ankles, and that he has experienced pain and 
altered gait ever since the surgeries were performed.  He 
asserted during the hearing that he was not given pain 
medication after the surgeries and that he was not provided 
with rehabilitative services.  Two of his previous 
supervisors testified during the hearing as to his difficulty 
walking, as well.  No medical evidence as to VA negligence or 
failure to exercise proper care has been proffered.  Because 
the Veteran's contentions have been limited throughout to the 
two surgeries in 2001, the following discussion is limited to 
these surgical procedures.  

Governing regulation, as set forth above, instructs us to 
compare the Veteran's physical condition immediately prior to 
the surgery upon which the claim for benefits is based, with 
his physical condition after such care.  38 C.F.R. 
§ 3.361(b).  In this case, the Veteran's physical condition 
prior to the VA surgery was not a pretty picture.  His fibula 
was fractured, his deltoid ligament was completely 
unattached, and the syndesmosis tissue connecting the various 
ankle bones comprising his ankle joint had been injured 
beyond functionality.  His ankle had swollen up to the point 
where a period of four days was required to allow swelling to 
go down enough to allow the surgery.  By contrast, after the 
two 2001 surgeries, his fibula had healed, his ligament was 
attached and functioning, and the syndesmosis tissue had 
healed in good position.  When the screws were removed two 
years later, he was left with some degenerative disease.  His 
gait was noted to have been normal during an October 2008 VA 
examination.  Thus, it can reasonably be said that the VA 
medical care improved the physical condition of the Veteran's 
ankle when compared with the condition of the ankle prior to 
surgery.

There is simply no showing in this case that the VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, and no such conclusion is at 
all apparent to the Board in this case.  The Veteran's 
contentions that he was not provided with pain medication and 
that he was not provided with physical therapy or other 
rehabilitative services are contradicted by the evidence of 
record.  The medical records show that he was given pain 
medication after each surgery and the VA pharmacy records 
show that he receives VA prescription medication for pain 
control.  Furthermore, the VA records showing his physical 
therapy after the surgery are contained in the claims file.  
Although he failed to report for many of his physical therapy 
appointments, there is no doubt that he was referred for 
physical therapy after the surgeries.  These contentions 
simply are not accurate and cannot be accorded any probative 
weight.

Similarly, there is no showing or indication that the Veteran 
has any left ankle disability resulting from any event which 
was not reasonably foreseeable.  Nothing in the medical 
records, including the reports of each surgery could be 
construed as showing that the surgeries followed anything but 
the normal course of such surgeries.  Lastly, the Veteran's 
informed consent for each procedure was obtained; 
specifically, the Veteran was informed of the risks that 
further surgery would be required in the future, and 
according to the surgeon's report, discussed this matter in 
depth with the surgeon prior to signing the required forms.  

The Board is cognizant of the Veteran's sincerely-expressed 
contentions that his left ankle problems were caused by VA 
care.  However, as he is not shown to possess any particular 
medical expertise, his belief as to the cause of his pain 
cannot be accorded probative value in this forum.  Espiritu.

In sum, there is no support in the evidence of record for the 
Veteran's assertion that he is owed VA compensation for 
additional disability resulting from his left ankle 
surgeries.  Rather, the evidence shows that he injured his 
ankle playing football, and that the VA medical care repaired 
the ankle.  The evidence does not show carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA.  Neither is 
an event not reasonably foreseeable shown.  The medical 
evidence of record simply does not support the Veteran's 
version of events surrounding the 2001 surgeries.  In short, 
the preponderance of the evidence is against a finding that 
the Veteran has any additional disability related to the 2001 
surgeries, let alone that there was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the VA in furnishing the surgical 
treatment, as required for a successful compensation claim 
under the provisions of 38 U.S.C.A. § 1151.  The Veteran's 
claim must therefore be denied.

Increased ratings

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Because this appeal has been ongoing for a lengthy period of 
time, and because the level of a veteran's disability may 
fluctuate over time, the VA is required to consider the level 
of the veteran's impairment throughout the entire period.  In 
this respect, staged ratings are a sensible mechanism for 
allowing the assignment of the most precise disability 
rating-one that accounts for the possible dynamic nature of 
a disability while the claim works its way through the 
adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 
89 (2007).  In another relevant precedent, the Court noted 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  In reaching this 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. App. 505 
(2007).

        Hypertension

Historically, service connection for hypertension was granted 
in April 1997, based upon elevated blood pressure readings in 
the Veteran's service medical records.  The Veteran appealed 
the disability rating assigned and in a November 2000 
decision, the Board awarded a staged rating of 10 percent 
from October 1996 and 20 percent disability rating effective 
as of March 1998.  The Board's decision is final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The Veteran filed the instant claim for an increased 
disability rating in July 2001 and perfected a timely appeal 
to the Board in July 2005.  Based upon evidence showing that 
the Veteran's blood pressure was under better control, a 
reduction from 20 percent to 10 percent was proposed in 
December 2004.  The proposed reduction was never implemented, 
however, and the 20 percent disability rating remained in 
effect.  Based upon new evidence showing improved blood 
pressure readings, the RO again proposed to reduce the 
Veteran's disability rating from 20 percent to 10 percent in 
November 2008.  After due process notice, the proposal was 
implemented in May 2009, with the actual reduction taking 
effect in August 2009.  The Veteran maintains that a 
disability rating greater than 20 percent should have been 
applied throughout and that a rating greater than 10 percent 
is warranted subsequent to August 2009.  

With regard to the August 2009 reduction from 20 percent to 
10 percent, the Board observes that the provisions of 
38 C.F.R. § 3.105(e) require that when the reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments, a 
rating proposing the reduction will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified of the contemplated action and furnished detailed 
reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  
38 U.S.C.A. § 5112; 38 C.F.R. § 3.105(e).  Review of the file 
shows that these requirements were fulfilled with regard to 
the August 2009 reduction.  A rating proposal was prepared in 
November 2008 and the Veteran was provided with a copy of it.  
The actual reduction was implemented some eight months later.  
Thus, the Board finds that the reduction was properly 
implemented from a due process standpoint.  We will therefore 
confine the remainder of this analysis to reviewing whether 
the disability ratings assigned throughout the time period at 
issue represent the most appropriate compensation for 
impairment resulting from the Veteran's service-connected 
hypertension.

The criteria governing the evaluation of hypertension have 
remained unchanged throughout the time period at issue, as 
they pertain to the veteran's case.  [Note (3) to Diagnostic 
code 7101, which provides that hypertension is to be rated 
separately from hypertensive heart disease and other types of 
heart disorders was added effective in September 2006, but 
does not apply to the veteran's case since he is not shown to 
have other types of heart disorders.]  Diagnostic Code 7101 
provides ratings for hypertensive vascular disease 
(hypertension and isolated systolic hypertension).  
Hypertensive vascular disease with diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, 
is rated 10 percent disabling.  Hypertensive vascular disease 
with diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more, is rated 20 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 120 or more is rated 40 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 130 or more is rated 60 
percent disabling.  Note (1) to Diagnostic Code 7101 provides 
that hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104.  

Review of the medical evidence of record shows that the 
Veteran has had active prescriptions for blood pressure 
medication throughout the entire period of time at issue.  He 
testified during the September 2005 hearing, however, that he 
had been taken off the medication by his neurologist at one 
point, in the attempt to sort out his headaches.  It would 
appear that the experiment without medication was short-
lived, as he continues to have active prescriptions for such 
medication.  In multiple written statements, most recently in 
June 2009, the Veteran confirms that he takes prescription 
medication for the control of his blood pressure.

During the September 2005 hearing, the Veteran's grandmother, 
who identified herself as a nurse, testified that when she 
had taken his blood pressure at one point it had been as high 
as 230 over 100.  His supervisors also testified that he had 
had elevated blood pressure readings at work.  

The record on appeal contains numerous blood pressure 
readings taken throughout the time period at issue.  A 
representative sample of these is set forth below.  Each of 
these blood pressure measurements were taken during medical 
visits for other problems and no comment from the physician 
pertaining to the blood pressure readings is recorded.  
Although this list is rather extensive, given the great 
volume of medical records in the Veteran's claims file, and 
in light of his vociferous contentions that his hypertension 
is underrated, setting forth an extensive sample of his blood 
pressure readings over the years is deemed helpful for 
purposes of this decision.

April 2001 private medical report:  140/90.
June 2001 private medical report:  130/100.
November 2001 private medical report:  130/80.
January 2002 private medical report:  170/80, 120/90, 
124/90.
March 2002 private medical report:  140/108, 130/84, 
140/100.
April 2002 private medical report:  160/82.
June 2002 private medical reports:  160/90, 130/86, 
150/100.
July 2003 VA measurements:  124/56, 149/76.
March 2004 VA measurements:  142/75, 152/70.
March 2004 private medical report:  170/98, 150/100.
July 2004 private medical report:  140/98 178/80.
November 2004 private medical report:  130/84, 180/102.
February 2005 private medical report:  130/70.
April 2005 VA measurement:  188/75.
May 2005 VA measurement:  158/91.
June 2005 VA measurement:  172/91.
September 2005 private medical report:  138/80, 140/100.
October 2005 VA measurement:  164/79.
November 2005 VA measurement:  184/108.
January 2006 VA measurement:  136/73.
March 2006 private medical report:  132/64.
June 2006 private medical report:  160/100, 140/94.
October 2006 VA measurement:  162/87.
January 2007 VA measurements:  164/98, 143/91.
February 2007 VA measurement:  156/86.
March 2007 VA measurements:  174/96, 163/87.
March 2007 private medical report:  160/90. 
March 2007 VA emergency room visits:  163/87, 174/96.
April 2007 VA measurement:  113/53.
April 2007 VA emergency room visit:  113/53.
May 2007 VA primary care report:  145/100.
June 2007 VA measurement:  188/102.
June 2007 VA emergency room visit:  154/88, 188/102.
June 2007 private medical report:  150/98.
July 2007 VA measurements:  166/99, 170/99.
October 2007 private medical report:  140/92, 130/94.
November 2007 VA measurement:  127/89.
March 2008 VA emergency room visit:  150/104.
April 2008 private medical report:  142/98, 110/88.
June 2008 VA measurement:  130/78.
December 2008 private medical report:  140/100, 130/90.
June 2009 private medical records:  124/98, 130/80, 
140/90, and 140/100.  

The report of a July 2005 VA examination shows that the 
Veteran reported not taking any blood pressure medication at 
that point, on account of his headaches.  His blood pressure 
was measured at 122/80, 128/80, and 122/80.  The examiner 
noted there were no complications of hypertension.

In November 2006, the Veteran reported experiencing dizziness 
and nosebleeds.  His blood pressure was measured during two 
different visits at 163/109, 153/103 and 147/101.  His VA 
primary care physician changed his medication, and the report 
of a January 2007 primary care phone call shows that the 
nosebleeds had decreased.  

The report of a July 2007 VA examination shows that the 
Veteran reported his blood pressure was not well controlled 
despite his taking two medications for blood pressure 
control.  He reported that his blood pressure was worse in 
the mornings and was sometimes associated with 
lightheadedness, with frequent nose bleeds.  During the 
examination, his blood pressure was 178/100.  The examiner 
noted that the Veteran had no cardiovascular symptoms or 
renal dysfunction.

During an October 2008 VA examination, the Veteran reported 
that his blood pressure goes up when he is experiencing a 
migraine headache, and that he continued to experience 
nosebleeds, although he thought the nosebleeds might be 
related to sinus problems.  His blood pressure readings at 
that time were 142/102, 144/102, and 140/98.

Assigning an appropriate disability rating in this case is 
difficult because the Veteran's blood pressure readings could 
hardly be described as stable and indeed are quite varied 
over the years.  However, viewing the evidence as a whole, we 
find that between July 2000 (one year prior to the date of 
the claim leading to the current appeal, Hart ) and the 
present time, the Veteran's diastolic blood pressure readings 
were predominantly less than 100.  Although he had some 
systolic pressure readings that were greater than 160, 
predominantly his systolic pressure readings were less than 
160.  He required medication essentially throughout the time 
frame at issue, as well.  These facts fall squarely within 
the criteria outlined for a 10 percent disability rating 
under Diagnostic Code 7101.  Fortunately, he does not 
manifest any related heart disease, or other organ impairment 
related to hypertension.  Absent a showing of diastolic 
pressure that is predominantly 110 or more or systolic 
pressure predominantly 200 or more, a 20 percent disability 
rating is not warranted.  

The preponderance of the evidence is thus against the claim 
for a disability rating greater than 20 percent from July 
2001 until July 2009 and greater than 10 percent from August 
2009 until the present.  The appeal must therefore be denied.

        Erectile dysfunction

Service connection for erectile dysfunction as proximately 
caused by the Veteran's service-connected hypertension was 
granted in August 2005.  A noncompensable disability rating 
was assigned and special monthly compensation for loss of a 
creative organ was awarded.  Because the veteran has 
perfected an appeal as to the assignment of the initial 
ratings for the erectile dysfunction following the initial 
awards of service connection in August 2005, the Board is 
required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Diagnostic Code 7522 provides that deformity of the penis 
with loss of erectile power is rated 20 percent disabling.  
38 C.F.R. § 4.115b.  In every instance where the schedule 
does not provide a zero percent rating for a diagnostic code, 
a zero percent rating shall be assigned when the requirements 
for a compensable rating are not met.  38 C.F.R. § 4.31. 

Throughout the time period at issue, the lay and medical 
evidence shows that the Veteran suffers from erectile 
dysfunction, that he has tried medications and artificial 
aids, with only partial success.  Written statements from the 
Veteran's wife corroborate these facts.  No medical or lay 
evidence indicates the presence of penile deformity, however.  
In the absence of such deformity, a compensable disability 
rating is not warranted.  We note, however, that the Veteran 
is being compensated for loss of a creative organ, as special 
monthly compensation is in effect.  A separate compensable 
disability rating may not be assigned absent penile deformity 
under governing regulation.  The preponderance of the 
evidence is thus against the claim and the appeal must be 
denied.

	Extra-schedular

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the 
impairment of the Veteran's earning capacity due to the 
disabilities at issue.  The veteran has not required 
hospitalization for hypertension or erectile dysfunction and 
the manifestations of the disabilities are not in excess of 
those contemplated by the schedular criteria, along with the 
special monthly compensation award.  Therefore, referral of 
this case for extra-schedular consideration is not in order.  
Thun v. Peake, 22 Vet. App. 111 (2008); Shipwash v. Brown, 8 
Vet. App. 218 (1995).





ORDER

Service connection for residuals of injury to the third 
finger of the left hand is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Service connection for bumps or boils under the arms is 
denied.

Service connection for swollen glands behind the ears is 
denied.

Service connection for gastroenteritis manifested by stomach 
pain is denied.

Service connection for bronchitis is denied.

Service connection for sinusitis is denied.

Service connection for sleep apnea is denied.

Service connection for a left ankle disability is denied.

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for alleged additional disability of the left ankle 
are denied.

A disability rating greater than 20 percent for hypertension 
from July 2001 until July 2009 and greater than 10 percent 
from August 2009 until the present is denied.  

A compensable disability rating for erectile dysfunction is 
denied.


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


